Citation Nr: 9918663	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for chronic otitis media 
of the right ear, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 10 percent rating for chronic right side 
otitis media.  

The veteran testified at a hearing held in January 1998 
before the undersigned Member of the Board.  The Board 
remanded the case for additional development in May 1998.  
The requested development has since been completed to the 
extent possible, and the case is now before the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The otitis media of the right ear is not currently 
manifested by chronic labyrinthitis.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for otitis 
media of the right ear are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Codes 6200, 
6204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations and a personal hearing.  The Board does not know 
of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The Board notes that, in addition to his service-connected 
chronic right otitis media, the veteran has also established 
service connection for bilateral hearing loss, rated as 10 
percent disabling, and tinnitus, rated as 10 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.87a, Diagnostic 
Code 6200, a 10 percent rating may be granted for chronic 
suppurative otitis media during the continuance of the 
suppurative process (i.e., while the disorder is producing 
pus).  That diagnostic code does not provide for a rating 
higher than 10 percent.  To warrant a rating higher than 10 
percent, there would have to be manifestations which would 
allow the disorder to be rated under another diagnostic code.  
For example, under Diagnostic Code 6204, a 10 percent rating 
may be granted when there is moderate chronic labyrinthitis 
with tinnitus and occasional dizziness.  A 30 percent rating 
is warranted for severe chronic labyrinthitis with tinnitus, 
dizziness, and occasional staggering.  A note associated with 
that diagnostic code shows that those ratings are to be 
combined with ratings for loss of hearing or suppuration.  

The veteran filed his claim for an increased rating in 
October 1995.  The report of an audio/ear disease examination 
conducted by the VA in April 1996 shows that the veteran 
denied having tinnitus or vertigo, but said that he had 
intermittent ear drainage on the right side which had been 
treated with topical drops.  The examiner was unable to 
visualize the right eardrum due to drainage.  There was 
active ear disease on the right, as well as infectious 
disease of the middle ear.  

The veteran testified during a hearing held in January 1998.  
Initially, the veteran's representative said that the 
veteran's otitis media was constant, and that he had 
inflammation, loss of balance, and severe discomfort.  The 
veteran said that he used the antibiotic Augmentin because 
ear drops alone could not prevent infection.  He also said 
that he constantly had to have tubes in his ear.  The veteran 
described having difficulty understanding conversations, and 
reported that he had tinnitus.  He said that he had pain in 
the ear when there was too much accumulation inside the ear.  
He said that the tubes in his ears helped prevent it from 
accumulating too much.  He estimated that he got ear 
infections about once every two months.  He reported that he 
had to use ear plugs when taking showers in order to keep 
water out of the ear.  

VA medical treatment records show that the veteran has been 
seen on a regular basis for follow up treatment for his 
service-connected right ear infections.  For example, a 
record dated in July 1998 shows that the veteran said that he 
had drainage from the right ear that started a week earlier.  
On examination, there was discharge from a tube in the right 
ear.  The ear was narrowed with white debris.  The assessment 
was right otitis media with discharge.  Medication was 
prescribed.  Many other VA medical records contain similar 
findings.  

The report of an ear disease examination conducted by the VA 
in September 1998 shows that the veteran reported having a 
long history of otitis media.  He had a right 
tympanomastoidectomy in 1990.  He reported that his ossicles 
were removed at that time.  He said that he initially did 
better following that surgery, but that he had right sided 
otorrhea since November 1997.  He said that he was unable to 
wear his hearing aid because of it.  On examination, the 
right external auditory canal was very narrow and edematous.  
The tympanic membrane was not visible.  The veteran was 
status post right mastoidectomy.  There was no evidence of 
acute infection.  There appeared to be a chronic right sided 
otitis externa.  

The report of an ear examination conducted by the VA in 
January 1999 shows that the veteran said that he got 
intermittent right external ear infections that resolved with 
medication.  The veteran denied currently having pain from 
his ears, but stated that he did get discomfort from ear 
infections.  He denied having any vertigo or dizziness.  On 
examination, the right external ear canal was tortuous and 
narrow.  However, there was no evidence of active disease.  
The tympanic membrane and the tympanum on the right appeared 
normal, although they were difficult to fully visualize due 
to the tortuous ear canal.  The veteran was status post right 
mastoidectomy.  The impression was (1) chronic right otitis 
externa, currently not active; (2) history of a right 
cholesteatoma; and (3) bilateral sensorineural hearing loss 
which would be consistent with his history of noise exposure, 
as well as a right conductive hearing loss which is most 
likely secondary to removal of his ossicles during surgery in 
1990 for cholesteatoma.  The examiner stated that the plan 
was to continue with the use of ear drops in the right ear.  
The examiner again noted that there was no pain except with 
external infections, and the veteran denied any vertigo or 
dizziness.  There was also no evidence of nystagmus, 
imbalance on examination, or evidence of active ear 
infection.

After considering all of the evidence of record, the Board 
finds that the otitis media of the right ear is not currently 
manifested by chronic labyrinthitis.  Chronic labyrinthitis 
was not noted on any of the VA examinations or in the current 
treatment records.  Although the claims file contains some VA 
medical treatment records which show complaints of dizziness, 
those records are from more than one year prior to the claim 
for an increased rating, and are not, therefore, relevant to 
the current claim.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Accordingly, the Board concludes that 
the criteria for a rating higher than 10 percent for chronic 
otitis media of the right ear are not met.

The above decisions are based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there has 
been no assertion or showing that service-connected 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for otitis media of the right ear, 
currently rated as 10 percent disabling, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

